314 F.2d 654
Marcos Perez JIMENEZ, Appellant,v.Guy W. HIXON, United States Marshal andManuel Aristeguieta, Appellees.
No. 20242.
United States Court of Appeals Fifth Circuit.
March 1, 1963.
Certiorari Denied May 13, 1963.

See 83 S.Ct. 1302.
David W. Walters, Miami, Fla., for appellant.
Irving Jaffe, Atty., Dept. of Justice, Washington, D. C., for appellee Guy W. Hixon.
Howard C. Westwood, Washington, D. C., for appellee Manuel Aristeguieta.
Before JONES, Circuit Judge, and ESTES, District Judge.
PER CURIAM.


1
This is an appeal from the order of Chief Judge Tuttle of the United States Court of Appeals for the Fifth Circuit, of December 22, 1962, dismissing appellant's petition for writ of habeas corpus and request for enlargement on bail pending appeal. Since habeas corpus is not a proper remedy for relief from an appealable order revoking appellant's bail entered by the District Court for the Southern District of Florida, Miami Division, on December 12, 1962, habeas corpus is not an appropriate remedy.

The order appealed from is

2
Affirmed.